Title: From James Madison to James Monroe, 2 October 1818
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Ocr. 2. 1818
I have duly recd. yours of the 27th. Ulto. I am very sorry that I shall not be able to have the pleasure of joining you at the Meeting of the Visitors. We must await therefore that of seeing you & Mrs. M. on your way to Washington; and hope you will set out in time to spare us some days.
The communications from Mr. Rush are very interesting. G. B. seems so anxious to secure the general trade with the U. S. and at the same time to separate it from the question of the Colonial trade, that I fear she means to struggle agst. a change in the latter. I had not understood that a renewal of the existing treaty was desired by our Merchants & Ship owners, unless coupled with a reciprocity in the Colonial trade; and had supposed that by making the latter a condition of the former, it would be the more attainable, especially as it would be more easy for the Ministry to find a cover for the concession in a mixed than in a simple transaction. I readily presume however that the official views of the subject are the result of much better estimates than my information can furnish. Were it practicable it would be an agreeable precedent to effectuate a treaty making no distinction between colonial & other ports of the same nation; as no distinction is made between our ports. I have no doubt that this will ultimately be the case in all our Treaties; but we must move in concert with our great & good ally—Time.
It proves as all of us suspected that the sauciness of Spain proceeded from her expectation of being powerfully backed in Europe. The situation of G. B is a little curious & not a little perplexing. She sees the jealousy of the Continental powers, & endeavors to manage it by acquiescing in the proposed Mediation between Spain & S. America, & by protesting agst. peculiar advantages in the trade of the latter. On the other hand she wishes to stand as well as possible with the Revolutionary Countries & does not wish the U. S. to be ahead of her in countenancing them. It would be a fortunate thing, if she could be prevailed on to unite in our views, instead of inviting a union of ours with hers. If she restricts the Mediation to an advisory one, a great point will be gained for all parts. And in every view it is very gratifying to find her become so much disposed to meet the U. S. in that conciliatory policy for which they have so long kept the way open, & wch. is so evidently the true interest of both parties. Yrs. respectfully & affcy.
James Madison
Drop me a line as soon as you fix the day for being with us.
